Citation Nr: 0610905	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as secondary to 
service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, to include as secondary to 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that, among other things, denied service 
connection for erectile dysfunction, peripheral neuropathy of 
the right lower extremity, and peripheral neuropathy of the 
left lower extremity.  The veteran perfected a timely appeal 
of these determinations to the Board.

In September 2005, the veteran testified at a hearing 
conducted before the undersigned Veterans Law Judge at the 
local regional office.  A transcript of these proceedings has 
been associated with the veteran's claims file. 


FINDINGS OF FACT

1.  The veteran's erectile dysfunction did not have its onset 
during service, and it is not related to an in-service 
disease or injury, or a service-connected disorder.

2.  The veteran's peripheral neuropathy, right lower 
extremity, did not have its onset during service, and it is 
not related to an in-service disease or injury, or a service-
connected disorder.

3.  The veteran's peripheral neuropathy, left lower 
extremity, did not have its onset during service, and it is 
not related to an in-service disease or injury, or a service-
connected disorder.


CONCLUSIONS OF LAW

1.  The veteran's erectile dysfunction was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2005).

2.  The veteran's peripheral neuropathy, right lower 
extremity, was not incurred in or aggravated by service, and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005).

3.  The veteran's peripheral neuropathy, left lower 
extremity, was not incurred in or aggravated by service, and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters sent to the veteran from VA, the February 
2004 rating decision, the July 2004 Statement of the Case, 
and March and August 2005 Supplemental Statements of the 
Case, the veteran and his representative were furnished 
notice of the type of evidence needed in order to 
substantiate his claims, as well as the type of evidence VA 
would assist him in obtaining.  The veteran was generally 
informed of his responsibility to identify, or submit 
directly to VA medical evidence, including evidence that 
shows an injury or disease in service, a current disability, 
evidence of a relationship between the current disability and 
a disease or injury in service.  The veteran was also 
generally informed that this evidence could consist of 
medical records or medical opinions, as well as evidence from 
other sources, and that he should send to VA evidence in his 
possession that pertains to the claims. In addition, by way 
of these documents, the RO advised the veteran and his 
representative of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  These documents also provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply  all of the elements of a claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 2006).  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical treatment records, a VA 
examination report, the veteran's testimony before the Board, 
and statements submitted by the veteran and his 
representative in support of his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for erectile 
dysfunction, and for peripheral neuropathy of the right 
and left lower extremities.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The evidence in this case consists of private and VA 
treatment records and a January 2004 VA examination.  

The veteran's outpatient treatment records indicate that the 
veteran was diagnosed with diabetes mellitus, type II, in 
approximately June 1994.  He has been service-connected for 
this condition.  The records also contain diagnoses and 
treatment for erectile dysfunction and peripheral neuropathy 
of both lower extremities.  In March 2004, the veteran 
obtained medical opinions from his private physician 
indicating bilateral diabetic neuropathy of the lower 
extremities and opining that the veteran's erectile 
dysfunction is secondary to his diabetic neuropathy.

In January 2004, the veteran was afforded a VA examination in 
connection with his claims.  The VA examiner indicated that 
the veteran's medical records were reviewed and noted that 
the veteran had been diagnosed with diabetes mellitus 
approximately eight years prior to the examination date and 
that the veteran's erectile dysfunction had been complete for 
at least 10 years prior to the examination date.  The 
examiner also noted that the neuropathy of the feet had begun 
prior to 1985.  The examiner reasoned that the veteran's 
erectile dysfunction and neuropathy could not be attributed 
to complications of diabetes without some documentation of 
diabetes earlier than the onset indicated in his medical 
records.  The examiner then noted that the veteran's service 
medical records indicated that the veteran had glucose 
intolerance in service.  The examination, however, noted that 
the important numbers on the glucose tolerance test were 
believed to be the fasting and the two-hour levels.  The 
veteran's fasting level was 97, well below the 110 to 120 
range, which is suspect.  The two-hour level was 74, which 
the examiner indicated was normal.  The examiner concluded 
that the veteran did not have diabetes in service.  The 
examiner also noted that there is no history or symptoms of 
coronary artery disease, stroke, claudication or foot ulcers.  
The veteran was indicated to know of no diabetic retinopathy, 
and urine testing revealed no nephropathy.  The veteran was 
however hypertensive.  With respect to the veteran's erectile 
dysfunction, the veteran indicated that he had not had an 
erection on at least 10 years.  With respect to the veteran's 
neuropathy, the veteran reported that he had onset of 
symptoms prior to 1985.  Currently there is subjective 
numbness, reduced sensation, and occasional tingling, but no 
pain. The veteran's neurologic examination revealed intact 
deep tendon reflexes, decreased vibratory sensation in toes 
and ankles, absent monofilament in the feet, and sharp pain 
absent beyond the mid-feet.  The veteran was diagnosed with 
diabetes mellitus, type II, erectile dysfunction, and 
peripheral neuropathy of the feet.  Regarding the question of 
nexus to service, the examiner stated that the veteran's 
erectile dysfunction and peripheral neuropathy of the lower 
extremities were not at least as likely as not due to the 
veteran's service-connected diabetes.

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's erectile 
dysfunction and peripheral neuropathy of the lower 
extremities is related to a disease or injury in service.  
Here, the Board notes that there is no evidence in the record 
of erectile dysfunction or peripheral neuropathy in service 
or within one year of service.  There is no evidence directly 
linking the veteran's current conditions with his active duty 
service.  

In addition, the evidence is against a finding that the 
veteran's conditions are secondary to his service-connected 
diabetes mellitus, type II.  In this regard, the Board notes 
that the January 2004 VA examiner, after examining both the 
veteran and his claims file in connection with his opinion, 
found that the veteran's erectile dysfunction and peripheral 
neuropathy of the legs was not likely related to his 
diabetes.

Here, the Board notes that the veteran's private physician 
did diagnose diabetic neuropathy of the legs and associated 
the veteran's erectile dysfunction with the diabetic 
neuropathy.  The Board notes, however, that the private 
physician's opinion is quite literally two separate 
sentences, and there is no indication that the veteran's 
medical history was reviewed in connection with this opinion.  
On the other hand, the January 2004 VA physician reviewed the 
veteran's service and post service medical records and 
concluded, based on his review fo the medical history and his 
examination of the veteran, that the veteran's conditions 
were not likely related to his service-connected diabetes 
mellitus.  The Board finds that the opinion of the VA 
examiner is more persuasive in this case.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).
 
While the veteran may feel that his conditions are related to 
his service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the weight of the medical evidence is 
against service connection for erectile dysfunction and 
peripheral neuropathy of the lower extremities, to include as 
secondary to service-connected diabetes mellitus, type II. 


ORDER

1.  Service connection for erectile dysfunction is denied.

2.  Service connection for peripheral neuropathy, right lower 
extremity, is denied.

3.  Service connection for peripheral neuropathy, left lower 
extremity, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


